Citation Nr: 1614876	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the back, hips, and feet, to include as secondary to service-connected disabilities and as due to exposure to herbicides.

2.  Entitlement to service connection for hydronephrosis, to include as secondary to service-connected disabilities and as due to exposure to herbicides.

3.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected disabilities and as due to exposure to herbicides.

4.  Entitlement to an increased rating for gastrointestinal disorder, including gastroesophageal reflux disease (GERD), Barrett's esophagus, gastritis, diverticulitis, diverticulosis, and ulcers, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for headaches, currently evaluated as 10 percent disabling.  

6.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service in the Army from March 1967 to March 1986, with multiple decorations, to include the Bronze Star Medal with Oak Leaf Cluster, the Meritorious Service Medal, and the Army Commendation Medal with 3rd Oak Leaf Cluster.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of August 2004, June 2008, and January 2009 which were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The August 2004 rating decision, in relevant part, denied service connection for gout, a heart disorder, and a cervical spine disability; denied an increased rating for headaches; and denied a TDIU.  In February 2007, the RO granted the service connection claims and awarded a 10 percent evaluation for headaches.  As noted by the Board in September 2012, the award of a 10 percent evaluation for headaches is not a complete grant of the benefit sought on appeal, and the claim for increase remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The February 2007 rating decision also concluded that, upon the grant of a 100 percent evaluation for heart disease, the Veteran's claim for a TDIU was rendered moot.  However, the Board noted in September 2012 that service connection was subsequently severed by the RO in June 2008, effective September 1, 2008, and the record had again raised the TDIU claim.

In September 2012, the Board denied service connection for gallbladder disease and restored service connection for coronary artery disease, special monthly compensation based on housebound status, and Dependents' Educational Assistance (DEA).  It additionally remanded the issues of entitlement to service connection for arthritis, hydronephrosis, cirrhosis of the liver, and ulcers; as well as the claims of entitlement to higher evaluations for gastrointestinal disabilities and headaches, and for a TDIU.  

In July 2013, the RO issued a rating decision which restored service connection for coronary artery disease, special monthly compensation, and DEA, all effective September 1, 2008, the date of severance.  Thus, the Veteran's combined evaluation for compensation was noted to be 100 percent from October 21, 2002.

While the appeal was in remand status, the RO issued a rating decision in July 2014 awarding service connection for ulcers, and indicating that they would be evaluated together with the Veteran's service-connected gastroesophageal reflux disease (GERD) and gastritis.  As this grant of service connection constituted a complete grant of the benefit sought on appeal, the issue of entitlement to service connection for ulcers is no longer in appellate status.


FINDINGS OF FACT

1.  Arthritis of the back, hips, and feet was not manifest in service or within one year following separation from service; arthritis is not related to service or to service-connected disease or injury.

2.  There is no current diagnosis of hydronephrosis that is related to service or a service-connected disease or injury.

3.  There is no diagnosis of cirrhosis of the liver at any point during the appeal.

4.  Throughout the appeal, the Veteran's gastrointestinal disorder has been manifested by persistent heartburn, regurgitation, and infrequent episodes of reflux that are controlled by medication; it is not manifested by substernal arm or shoulder pain or anemia, and it has not been productive of considerable overall health impairment, or more than two incapacitating episodes per year.

5.  Throughout the appeal, the Veteran's cephalgia with headaches has been manifested by characteristic prostrating attacks averaging one in two months over the last several months.

6.  As the Veteran has been awarded special monthly compensation based on receipt of a schedular 100 percent evaluation for coronary artery disease and separate compensable disabilities with a combined evaluation of 60 percent or more, an award of a TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.


CONCLUSIONS OF LAW

1.  Arthritis of the back, hips, and feet was not incurred in service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  Hydronephrosis was not incurred in or aggravated by service, and is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  Cirrhosis of the liver was not incurred in or aggravated by service, and is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for an evaluation in excess of 10 percent for gastrointestinal disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §4.1, 4.6, 4.20, 4.114, Diagnostic Code 7346 (2015).

5.  The criteria for an evaluation in excess of 10 percent for tension headaches have not been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.7 , 4.20, 4.120, 4.124a, Diagnostic Code 8100 (2015).

6.  There is no question of law or fact involving the award of entitlement to special monthly compensation based on award of TDIU; the appeal is moot.  38 U.S.C.A. 
 § 7105(d)(5) (West 2014); 38 C.F.R. § 4.16  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Letters dated in April 2008 discussed the evidence necessary to support claims for service connection and increased ratings.  The Veteran was informed of the allocation of responsibilities between himself and VA and was also informed of the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence advised the Veteran of the status of his appeal.

The Board finds that the content of the pre-adjudication notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  VA examinations were conducted, and the Board finds that they were adequate in that they were performed by medical professionals who reviewed the Veteran's history, conducted complete examinations, and provided an opinion supported by adequate rationale.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(a) (West 2002).  In this case the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Arthritis

Service treatment records include an annual physical examination in July 1972 that revealed no abnormality of the spine or lower extremities.  On annual physical examination in January 1980, the Veteran's spine and lower extremities were normal.  With respects to significant or interval history, the examiner noted gout.  At that time, the Veteran denied recurrent back pain, lameness, foot trouble, and arthritis.  On examination in February 1984, there were no abnormalities of the spine or lower extremities, and the examiner indicated that there were no defects or diagnoses.  On examination in April 1985, the Veteran's spine and lower extremities were normal.  In February 1986, the Veteran underwent physical examination on the occasion of his retirement.  His spine and lower extremities were normal.  He denied recurrent back pain, foot trouble, lameness, and arthritis.  

Private medical records dated in March 2004 indicate that X-rays revealed some mild degenerative disc changes at the L5-S1 level.  The films were otherwise normal.  MRI revealed a very small central disc protrusion without focal root impingement at L5-S1 and was otherwise normal.  

A February 2009 private imaging report indicates mild degenerative changes of the lower lumbar facet joints.  

Private treatment records dated in April 2010 indicate a history of foot pain due to arthritis.  

In July 2010, the Veteran indicated that one of his treating physicians believed that his back pain was directly caused by the extreme weakness in his left leg due to diabetic neuropathy.

In January 2013, the Veteran stated that he had been treated many times for back pain and hip problems.  He pointed out that he was in a motor vehicle accident while stationed in Italy.  He argued that his back problems were related to the motor vehicle accident.  

A problem list in private records dated May 2012 indicates generalized arthritis.

On VA hip and thigh conditions examination in March 2014, the diagnosis was degenerative osteoarthritis of the bilateral hips, with history of right hip replacement.  The examiner concluded that the disability was not caused by or a result of any disease or injury in service, or caused or aggravated by service-connected disability, to include left lower extremity peripheral neuropathy and amyotrophy, gout, diabetes mellitus, or cervical strain.  He reasoned that the service treatment records were silent for diagnosis or treatment for degenerative osteoarthritis of the bilateral hips or any chronic disability with regard to the hips.  He noted that there is a substantial silent interval between separation from service and seeking medical care for the claimed condition.  He concluded that degenerative osteoarthritis of bilateral hips was a stand-alone entity, neither due to nor aggravated by active service.  Regarding the question of secondary service connection, the examiner noted that overall, osteoarthritis affected 33.6 percent of those adults aged 65 and older.  He indicated that the Veteran's degenerative arthritis of the hips was consistent with the normal aging process, and was not due to or aggravated by service-connected disabilities.  

On VA spine examination in March 2014, the diagnosis was degenerative arthritis of the spine.  The examiner concluded that the disability was not caused by or a result of any disease or injury in service, or caused or aggravated by service-connected disability, to include left lower extremity peripheral neuropathy and amyotrophy, gout, diabetes mellitus, or cervical strain.  He reasoned that the service treatment records were silent for diagnosis of or treatment for chronic back disability or degenerative spondylosis during active service.  He noted that disc degeneration and accompanying arthritis was a common development, and that age related changes were present in almost all individuals over age 50.  

With respect to the question of secondary service connection, the examiner noted that a review of current medical literature is silent for any mechanisms by which lower extremity peripheral neuropathy and amyotrophy, gout, diabetes mellitus, or cervical strain and spondylosis might cause or aggravate degenerative lumbar spondylosis beyond its normal, natural progression.  He concluded that degenerative lumbar spondylosis was a stand-alone entity, neither due to nor aggravated by his service-connected left lower extremity peripheral neuropathy and amyotrophy, gout, diabetes mellitus, or cervical strain and spondylosis.

On VA foot examination in March 2014, the diagnosis was gouty arthritis of the bilateral feet.  The examiner indicated that the Veteran's symptoms were a manifestation of the already service-connected gout, and not a separate condition.  He elaborated that the condition was merely a normal and natural progression of his gout.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for arthritis of the back, hips, and feet.  With respect to the question of whether these claimed disabilities are related to exposure to herbicides, as discussed above, arthritis is not among the disabilities subject to presumptive service connection.  Thus, service connection is not available on a presumptive basis for herbicide exposure.  

The Board also finds that there is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection for arthritis as a chronic disability is not warranted.  Likewise, continuity of symptomatology is not established for the claimed arthritis.  As outlined above, the claimed arthritis was not present during service, and the first complaints referable to arthritis date to many years following service.  Thus, continuity is not shown.  

Regarding direct service connection, the service treatment records do not contain evidence of in-service complaints or treatment for arthritis; however, the Veteran has contended that he was in a motor vehicle accident and believes that his arthritis stems from that event.  The Veteran is competent to state that he experienced pain in service.  Based on the contemporaneous service treatment records, however, which consistently note no history of pain, the Board finds that his current statements are not credible as to having any chronic issue with pain in service. All  examiners in March 2014 reviewed the records and opined against a relationship between the Veteran's current arthritis and his service, and provided adequate reasons for those conclusions.  Therefore, the Board finds the opinions to be highly probative of the inherently medical question at issue. 

For the purpose of secondary service connection, the Board observes that the Veteran is in receipt of service connection for various disabilities.  However, the only evidence submitted in support his claim is his statement in July 2010, that one of his treating physicians believed that his back pain was directly caused by the extreme weakness in his left leg due to diabetic neuropathy.  There was no reasoning provided by the Veteran's physician.  When this was specifically examined by the VA medical professional in March 2014, that examiner reasoned that a review of current medical literature is silent for any mechanisms by which lower extremity peripheral neuropathy and amyotrophy, gout, diabetes mellitus, or cervical strain and spondylosis might cause or aggravate degenerative lumbar spondylosis beyond its normal, natural progression.  Both the hip and lumbar spine examiners found the changes noted on radiographic studies for this Veteran were very common for individuals over age 50.  With respect to the Veteran's feet, this examiner indicated that his foot symptoms were consistent with a progression of his already service-connected gout as opposed to a separate diagnostic entity.    

The Board again places high probative value on the examiners' opinions regarding the Veteran's arthritis and the potential for relationship between the Veteran's service or his service-connected disabilities.  Each provided the underlying reason for the conclusions expressed, which are not contradicted by the evidence of record.  While the Veteran is competent to report a diagnosis or opinion given to him by his own physician, it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Veteran's physician has not provided any basis for the conclusion. Therefore, it is afforded no probative value. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has arthritis of the back and hips, as well as symptoms referable to his feet, it does not contain reliable evidence which relates these claimed disabilities to any incident of service or to a service-connected disease or injury.  

For these reasons, the Board concludes that the claims of entitlement to service connection for arthritis of the back, hips, and feet must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Hydronephrosis and Cirrhosis of the Liver

In service, on annual physical examinations in July 1972, January 1980, February 1984, February 1986, and April 1985, there were no abnormalities of the abdomen and viscera or genitourinary system.  Associated medical histories reported by the Veteran indicate his denial of jaundice or hepatitis, and kidney stone or painful urination.  

Post-service, the report of a private abdominal ultrasound in August 2004 indicates an enlarged  liver with decreased vascular markings, possibly representing cirrhosis.  The kidneys appeared normal in size and echotexture.  A subsequent CT scan revealed some low density along the dome of the right lobe of the liver measuring in the fatty range.  The study was otherwise essentially negative.

The report of a private MRI dated in October 2007 indicates a normal liver.  The kidneys demonstrated a mild degree of right hydronephrosis, and were otherwise normal.  The provider noted that the finding of hydronephrosis was new compared to a prior study.  

Private treatment records dated in 2012 and 2013 specify that no enlargement of the liver was noted on physical examination.

On VA liver examination in March 2014, the examiner noted that the Veteran's claims file had been reviewed.  He concluded that the Veteran did not currently, nor had he ever been diagnosed with a liver condition.  He determined that there was no objective evidence of current disability with regard to cirrhosis of the liver.  

On VA kidney conditions examination in March 2014, the examiner concluded that the Veteran did not currently, nor had he ever been diagnosed with a kidney condition.  He noted that there was no objective evidence of chronic renal disability.  He indicated that, with regard to the question of claimed hydronephrosis, the Veteran had repeated normal renal scans, with no evidence of hydronephrosis.  He pointed out that a renal sonogram performed in July 2010 mentioned that there might be a column of Bertin in both kidneys, such was a normal finding.  He noted that the renal column or column of Bertin was a medullary extension of the renal cortex between the renal periods that allowed the cortex to be better anchored within the body of the kidney, and was an entirely normal finding.  He pointed out that a sonogram dated in July 2010 and a subsequent CT abdomen and pelvis for routine kidney stone protocol performed in March 2012 identified no kidney stones or hydronephrosis.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the either a kidney or a liver disability, to include hydronephrosis and cirrhosis of the liver.   In this regard, the record does not include a confirmed diagnosis of chronic hydronephrosis or cirrhosis of the liver.  While there is a remote (2007) history of mild hydronephrosis, which was prior to the Veteran's March 2008 claim, subsequent testing during the appeal ruled it out.  The March 2014 VA examiner reviewed the record and ultimately concluded that diagnoses of hydronephrosis and cirrhosis of the liver were not appropriate.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.

Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

	Gastrointestinal Disability

Service connection was established for esophageal reflux disease in April 1986, and evaluated under diagnostic code (DC) 7399-7346.  Notably, esophageal reflux disease (ERD) is not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7399 is used to identify unlisted digestive system disabilities.  

The Veteran raised his claim for an increased rating in March 2008.  In a July 2014 rating decision, the RO granted service connection for peptic/duodenal ulcer disease, effective the date of his claim for an increase, and evaluated the disability with the already service-connected ERD, adding also gastritis.  The new DC became 7305-7346 to reflect both the ulcer disease and the ERD.

Private treatment records dated within one year of the Veteran's claim for increase, in August 2007, indicate an impression of acute diverticulitis or possible abdominal abscess.  

In September 2007, the Veteran complained of epigastric pain, bloating, and nausea.  CT scan in August 2007 revealed an unremarkable liver.  The kidneys did not show any evidence of obstruction, calculi, or mass.  There were scattered sigmoid diverticula without CT evidence of diverticulitis.  

A May 2008 letter from a private provider indicates that the author had treated the Veteran for many years.  He noted that the Veteran's gastrointestinal problems included acid reflux, short-segment Barrett's esophagus, and a small hiatal hernia.  He also indicated that the Veteran had chronic duodenitis and superficial duodenal erosions and ulcerations of unknown etiology.  He stated that the Veteran's symptoms were well controlled on proton pump inhibitors.  He also noted that the Veteran had diverticulosis and had experienced at least one episode of diverticulitis earlier that year.  

On VA examination in October 2008, the Veteran's history was reviewed.  He related that his gastrointestinal disability had been progressively worse.  The examiner acknowledged that the Veteran had been hospitalized for severe indigestion and for endoscopy.  The Veteran endorsed nausea several times per week, as well as a history of dysphagia.  He also indicated that he had daily esophageal distress and heartburn.  He stated that he experienced regurgitation several times per week.  

In October 2009, a private provider noted that a surveillance upper endoscopy was in order.  He additionally noted the Veteran's report of some dysphagia to solid foods.  

Endoscopy at a private facility in March 2011 revealed mild structuring at the gastroesophageal junction, possible short segment Barrett's esophagus, and evidence of previous Nissan fundoplication.  The provider noted that dysphagia was most likely related to some scarring from the fundoplication procedure.  

On VA esophageal disorders examination in March 2014, the examiner noted that the claims file was reviewed.  He indicated a diagnosis of ERD and Barrett's esophagus.  The examiner indicated that the Veteran's symptoms included heartburn, a sour sensation in the back of the throat, chronic cough, laryngitis, and nausea, as well as infrequent episodes of epigastric distress and reflux.  He noted that there were no specific symptoms associated with Barrett's esophagus.  He indicated that the Veteran took daily Nexium.  There was no esophageal stricture or an acquired diverticulum of the esophagus.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the diagnosed conditions.  

On VA stomach and duodenal conditions examination in March 2014, the examiner noted that the claims file was reviewed.  The diagnosis was duodenal ulcer.  The examiner noted that the Veteran experienced abdominal pain less than monthly, and that it was relieved by standard ulcer therapy.  He indicated that there were no incapacitating episodes.  

On VA intestinal conditions examination in March 2014, the diagnosis was diverticulitis.  The examiner indicated that continuous medication was not required for control of the condition, and that no surgical treatment had been undertaken.  He noted that the Veteran did not have episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition, and that there was no associated weight loss, malnutrition, or other general health effects.    

Regulations provide that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  
DC 7305 provides ratings for duodenal ulcer.  Mild duodenal ulcer, with recurring symptoms once or twice yearly, is rated 10 percent disabling.  Moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, is rated 20 percent disabling.  Moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, is rated 40 percent disabling.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114. 

DC 7346, for hiatal hernia (to which ERD is found to be analogous), provides a 10 percent disability rating for two or more of the symptoms indicated for a 30 percent disability rating but with less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.   

Having reviewed the evidence relating to the Veteran's gastrointestinal disability, the Board has concluded that an evaluation in excess of 10 percent is not warranted. Initially, the Board finds that the Veteran's predominant symptoms are that associated with his ERD and gastritis. To that end, there is no showing of incapacitating episodes due to the ulcer disease. Rather, the Veteran's symptoms are largely heartburn, dysphagia, and regurgitation.  A higher, 30 percent evaluation requires evidence demonstrating persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Such is not shown by the record.  Moreover, there is no evidence showing material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Here, the record demonstrates no indication of associated substernal arm or shoulder pain, or symptoms productive of considerable impairment of health.  In fact, providers have specified that the Veteran's gastrointestinal symptoms are well controlled on prescription medication.  Accordingly, the Board finds that the current 10 percent evaluation for the Veteran's gastrointestinal disability is appropriate.
 
In summary, the overall disability picture does not more nearly approximate the criteria for the next higher evaluation.  The Board thus concludes that the currently assigned 10 percent evaluation for this disability is appropriate.  38 U.S.C.A. 
§ 5107(b) (West 2014).

	Headaches

The Veteran's headache disability (cephalgia) was service-connected in April 1986.  He brought his claim for an increased rating in August 2003.  The disability has been evaluated under Diagnostic Code 8100, which provides the criteria for evaluating migraine headaches.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where attacks are less frequent, a noncompensable evaluation is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

On VA examination in July 2004, the Veteran reported headache beginning in the back of his neck and radiating to the posterior aspect of his skull.  

In January 2013, the Veteran stated that he experienced low grade, prolonged headaches almost daily, and a severe headache once or twice per week.  He noted that when he had a severe headache, he had to lie down.  

On VA examination in March 2014, the diagnosis was migraine including migraine variants.  The examiner indicated that the Veteran's treatment plan did not include taking medication.  The Veteran endorsed headache pain that was pulsating or throbbing in nature.  He denied non-headache symptoms such as an aura prior to headache pain.  He indicated that typical headache pain lasted less than one day and was bilateral.  The examiner noted that the Veteran experienced characteristic prostrating attacks of migraine headache pain, but that he did not have very frequent prostrating and prolonged attacks of either migraine or non-migraine headache pain.  

In June 2014, the VA examiner issued a clarification to his examination report.  He noted that he had been asked to indicate the frequency of prostrating attacks of headache pain over the previous several months.  He noted the Veteran's report of headache symptoms occurring one to two times per month lasting hours, with no associated symptoms for which medical care was required.  He clarified his previous examination report, noting that the answer to the question of whether the Veteran had characteristic prostrating attacks of migraine/nonmigraine pain should have been no.  

The Veteran's headache disability has been evaluated under Diagnostic Code 8100, which provides the criteria for evaluating migraine headaches.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where attacks are less frequent, a noncompensable evaluation is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On review of the evidence pertaining to this claim, the Board finds that the Veteran's headache disability more nearly approximates the criteria for the current 10 percent rating than the criteria for a 30 percent rating.  In this regard, the evidence shows that the Veteran has a history of headaches with characteristic prostrating attacks occurring once every two months, on average.  By his own report, the Veteran does not have symptoms that more nearly approximate the criteria for the next higher evaluation.  Therefore, the Board concludes that the Veteran's headaches are properly evaluated as 10 percent disabling under the applicable schedular criteria.

In summary, the overall disability picture does not more nearly approximate the criteria for the next higher evaluation.  The Board thus concludes that the currently assigned 10 percent evaluation for this disability is appropriate.  38 U.S.C.A. 
§ 5107(b) (West 2014).

      Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected rhinitis and headaches are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran's gastrointestinal disability is productive of epigastric distress with dysphagia, pyrosis, and regurgitation.  His headaches are productive of characteristic prostrating attacks averaging one in two months over the last several months.  The applied criteria specifically contemplate these symptoms.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is assigned a 100 percent evaluation for coronary artery disease, a 40 percent evaluation for left lower extremity peripheral neuropathy, a 20 percent evaluation for gout, a 20 percent evaluation for diabetes mellitus, a 20 percent evaluation for cervical strain, a 10 percent evaluation for anxiety disorder, and noncompensable evaluation for scars.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected gastrointestinal and headache disabilities result in further disability when viewed in combination with these other service-connected disabilities.

In short, there is nothing in the record to indicate that the Veteran's rhinitis and headaches cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

The Veteran submitted an informal claim for a TDIU in March 2003, and VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, in May 2003.  In a February 2007 rating decision, the RO granted service connection for coronary artery disease, assigning a 100 percent evaluation effective October 21, 2002.  It noted that, with the assignment of a 100 percent schedular evaluation, the claim of entitlement to a TDIU was rendered moot.  While the RO subsequently severed service connection for coronary artery disease, in a September 2012 decision, the Board determined that such severance was improper.  Service connection was restored in a July 2013 rating decision, effective September 1, 2008, the date of severance.  A 100 percent evaluation was assigned.  Thus, the Veteran has been in receipt of a 100 percent evaluation for coronary artery disease, in addition to special monthly compensation on account of having one disability evaluated as 100 percent disabling and other disabilities with an independent combined rating of 60 percent or more.  

In June 1999, VA's General Counsel  (OGC) issued VAOPGCPREC 6-99, addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s)  by having an "additional" disability of 60 percent or more ("housebound" rate)); see 
38 U.S.C.A. § 1114(s) (West 2014).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a Veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel  partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC  under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.  

Special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, that if a veteran were awarded a TDIU based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Veteran has a 100 percent schedular evaluation for coronary artery disease.  Further, the Veteran also is service-connected various disabilities whose evaluations combine to 60 percent during the rating period on appeal.  38 C.F.R. 
§ 4.25.  Thus, the Veteran is already entitled to SMC and indeed, in a December 2012 rating decision, the RO awarded SMC based on this criteria effective October 21, 2002.  38 U.S.C.A. § 1114(s); 38 C.F.R.  § 3.350(i).  

It follows that, as the reasoning of Bradley is that TDIU must still be considered even if a Veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, and as the Veteran in this appeal has already been awarded SMC  based on the 100 percent evaluation for coronary artery disease and separate evaluations combined to 60 percent for his remaining service connected disabilities, consideration of TDIU no longer serves any useful purpose.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for arthritis of the back, hips, and feet is denied.

Entitlement to service connection for hydronephrosis is denied.  

Entitlement to service connection for cirrhosis of the liver is denied.

Entitlement to an evaluation in excess of 10 percent for gastrointestinal disorder is denied.

Entitlement to an evaluation in excess of 10 percent for headaches is denied.  

The appeal regarding entitlement to a TDIU is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


